Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-13-00210-CV

                            IN THE INTEREST OF E.B.K.-R., a child

                     From the 73rd Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2012-PA-00852
                            Honorable H. Paul Canales, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: September 11, 2013

AFFIRMED

           This is an accelerated appeal from an order terminating appellant’s parental rights.

Appellant’s court-appointed appellate attorney filed a brief containing a professional evaluation of

the record and demonstrating that there are no arguable grounds to be advanced. Counsel

concluded that the appeal is frivolous and without merit. The brief meets the requirements of

Anders v. California, 386 U.S. 738 (1967). See In re R.R., No. 04-03-00096-CV, 2003 WL
21157944, at *4 (Tex. App.—San Antonio 2003, order) (applying Anders procedure in appeal

from order terminating parental rights), disp. on merits, 2003 WL 22080522 (Tex. App.—San

Antonio 2003, no pet.).

           Counsel certified that a copy of appellant’s brief was delivered to appellant who was

advised of her right to examine the record and to file a pro se brief. No pro se brief was filed. After
                                                                                      04-13-00210-CV


reviewing the record, we agree that the appeal is frivolous and without merit. The order of the trial

court is affirmed, and counsel’s motion to withdraw is granted.



                                                  PER CURIAM




                                                -2-